DETAILED CORRESPONDENCE
This Office Action is in response to Applicants' filing, on 22 June 2021, of a Request for Reconsideration after Non-Final Rejection.
Claims 30-45 are pending ("Pending Claims").
Claims 30-45 are examined ("Examined Claims").

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
A terminal disclaimer may be effective to overcome an obviousness-type double patenting rejection over a prior patent (37 CFR 1.321(b) and (c)). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The terminal disclaimer filed on 3/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,664,857 has been reviewed and is accepted. The terminal disclaimer has been recorded.




Reasons for Allowance
Claims 30-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
35 USC 101
The Office finds that Applicant’s independent claims 30, and 38 comply with 35 U.S.C. 101 in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). Claim 30 is considered patent eligible under 35 U.S.C. 101. The claim is a “non-transitory” computer-readable medium, which is considered an article of manufacture. In addition, the claim is in conformity with the Kappos Memorandum of 2010 regarding medium claims. Claim 38 is directed to a method claim, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible method or process. 
Further, under Step 2A of the analysis the Office did not find that the claims recited an abstract idea, law of nature, or natural phenomenon. The claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. The disclosed steps require actions by a processor that cannot be practically performed in the mind. Further, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. In addition, the claims does not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible under 35 USC 101 because it does not recite a judicial exception.
Dependent claims 31-37 and 39-45 are also found to be allowable based on a rationale similar to the independent claims from which they depend.
35 USC 102/103
In reference to independent claims 30, and 38, the Office is unaware of any references that teach, individually or without an unreasonable combination of references, the limiting steps found in the claims of:
receiving, with the native application of the mobile user device, a plurality of responsive geofences from a remote server and storing the plurality of geofences in memory of the mobile user device, the plurality of geofences being selected from a database of geofences accessible to the remote server;
receiving, with the native application of the mobile user device, an event generated in response to determining that the mobile user device has traversed one of the previously received plurality of geofences;
in response to receiving the event, sending, via a network and from the native application of the mobile user device, a request for offers, the request comprising a geofence identifier associated with the traversed geofence;
receiving, via a processor and the native application of the mobile user device, one or more offers, the one or more offers pertaining to one or more merchants associated with the traversed geofence.
These uniquely distinct features render the claims allowable. Dependent claims 31-37 and 39-45, are also allowable based on a rationale similar to the independent claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450.  The examiner can normally be reached on Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682